Public Utilities Commission, No. 11-5201-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of appellant/cross-appellee’s motion to seal certain portions of the supplement to the third merit brief, it is ordered by the court that the motion is denied as moot. Pursuant to S.Ct.Prac.R. 3.02(B), the “confidential” version of the merit brief, appendix, and supplement filed on December 4, 2014, is exempt from public disclosure and shall be maintained under seal pending resolution of this appeal.